Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157431                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 157431
                                                                    COA: 334256
                                                                    Wayne CC: 16-002807-FC
  TRAMANUEL DURHAM,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 25, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Ames (Docket No. 156077) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 19, 2018
           a1212
                                                                               Clerk